Citation Nr: 0614886	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-20 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to service-connected post traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
heart condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The veteran contends that his heart disorder was caused by 
his service-connected post traumatic stress disorder (PTSD).  
In support of this contention, he has submitted a May 2004 
letter from Dr. L. J. Scala, in which the physician states 
that he has treated the veteran for hypertension and atrial 
fibrillation and offers an opinion that it may be possible 
that PTSD contributed to hypertension and may have 
contributed to atrial fibrillation.  In light of this 
opinion, and because evidence of record is insufficient to 
decide the claim, a medical examination and opinion is 
necessary.  See  38 U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4) 
(2005).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  On remand, the veteran should be provided proper 
notice under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  

In light of the above, the case is REMANDED for the following 
action:

1.  Send the veteran corrective VCAA notice 
under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
information or evidence needed to establish 
service connection on both a direct and 
secondary basis, and a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Make arrangements for the veteran to be 
afforded a VA examination.  The claims file 
and a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed.

The examiner is asked to identify all 
current cardiovascular diseases and/or 
disorders (i.e., hypertension, atrial 
fibrillation, etc.)  

The examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that the veteran's service-
connected PTSD (a) caused or (b) aggravated 
any current cardiovascular disease/disorder.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.

3.  Finally, readjudicate the veteran's 
claim and, if the benefits sought on appeal 
remain denied, provide him and 
his representative with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

